Citation Nr: 1504520	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The July 2011 rating decision denied service connection for right ear hearing loss and granted service connection for left ear hearing loss, and assigned a noncompensable evaluation. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for right ear hearing loss

The record indicates that the Veteran was last afforded a VA examination in October 2012.  The examiner found that the Veteran's right ear sensorineural hearing loss was less likely than not caused by or a result of military service.  The rationale provided was that the Veteran's current audiometric configuration was less likely than not attributable to acoustic trauma, and that the Veteran was unable to "correlate an acoustic trauma event during his tour of duty to his loss in the right ear and he is unable to specify an approximate date of its onset."  The Board finds that the October 2012 VA examiner's opinion lacks a sufficient rationale, including the fact that there was no explanation provided for the examiner's conclusion that the Veteran's current audiometric configuration was attributable to noise exposure.  The examiner also did not provide an etiology for the Veteran's right ear hearing loss, and also failed to consider the Veteran's lay statements regarding noise exposure and symptomatology during service.  Consequently, another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Initial compensable evaluation for left ear hearing loss

As mentioned above, the Veteran was last afforded a VA examination with regard to his hearing loss in October 2012.  The Veteran's representative, in his October 2014 Appellant's Brief, stated that the Veteran's current left ear hearing loss was worse than the current noncompensable evaluation, and requested that a new examination be conducted.  As the Veteran's examination was over two years ago, and that he has effectively alleged that his condition has worsened since October 2012, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's service-connected left ear hearing loss.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also on remand, VA treatment records should be obtained and associated with the claims file.  VA audiology reports from September 2010 and February 2012, along with the October 2012 VA examination, refer to audiometric test results that were obtained during treatment.  These results are not located in either the paper claims file, or in VBMS or Virtual VA.  As audiometric test data are relevant to the claim for an increased rating for left ear hearing loss, these records must be obtained.  Any updated VA treatment records should be obtained also.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete audiology treatment reports, including audiometric test results from evaluations at the VAMC in Kansas City Missouri, from December 2005, September 2010, and February 2012.

Obtain updated complete VA treatment records from the VA Medical Center in Kansas City, Missouri, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2012 to the present.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right ear hearing loss, and to determine the current level of severity of his service-connected left ear hearing loss.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination. 

For hearing loss in both the right and left ears, all required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities. 

For right ear hearing loss, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's right ear hearing loss disability is related to his active military service, to include his in-service acoustic trauma, which has been conceded.       

The opinion provider should cite to the medical and competent lay evidence of record and MUST explain the reasoning leading to any opinions and conclusions.   The examiner is reminded that he or she must consider the Veteran's statements when explaining the rationale for the opinion.  If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

